     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1285 Page 1 of 31



      ROBERT KNUTS
 1    rknuts@shertremonte.com
 2    Sher Tremonte LLPrd
      90 Broad Street, 23 Floor
 3    New York, NY 10004
      (212) 202-2638
 4
 5    Attorneys for Defendants
      Michael S. Murphy and Jocelyn Murphy
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
10
                                          )
11    SECURITIES AND EXCHANGE             )   Case Number: 3:18-cv-01895-AJB-LL
      COMMISSION,                         )
12                                        )
                  Plaintiff,              )
13                                        )
           vs.                            )   MEMORANDUM OF POINTS AND
14                                        )   AUTHORITIES IN OPPOSITION TO
      RMR ASSET MANAGEMENT                )   PLAINTIFF’S MOTION FOR
15    COMPANY, et al.,                    )   SUMMARY JUDGMENT AS TO
                                          )   LIABILITY OF DEFENDNANTS
16                Defendants.             )   MICHAEL SEAN MURPHY AND
                                          )   JOCELYN MURPHY
17                                        )
                                          )
18                                        )   Date: July 16, 2020
                                          )   Time: 2:00 pm
19                                        )   Ctrm: 4A
                                          )   Judge: Hon. Anthony J. Battaglia
20
21
22
23
24
25

26
27
28
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1286 Page 2 of 31




 1
                                            TABLE OF CONTENTS

 2                                                                                                                   Page
 3
 4    TABLE OF AUTHORITIES .................................................................................... ii

 5    I.      INTRODUCTION .......................................................................................... 1
 6    II.     STATEMENT OF FACTS............................................................................. 4
 7
              A.      Background .......................................................................................... 4
 8
                      1.       Defendants Sean Murphy and Jocelyn Murphy......................... 4
 9
                      2.       Prime Brokerage Accounts ........................................................ 5
10
11                    3.       New Issue Municipal Securities ................................................ 7

12            B.      The Murphy-Riccardi Business Partnerships ....................................... 9
13            C.      Jocelyn Murphy’s Communications Concerning Zip Codes ............. 12
14
      III.    ARGUMENT ............................................................................................... 14
15
              A.      Standard of Review ............................................................................ 14
16
              B.      Sean Murphy and Jocelyn Murphy Did Not Violate
17
                      Section 15(a) of the Exchange Act .................................................... 16
18
              C.      Based on the Evidence Presented by the SEC Jocelyn Murphy
19                    Did Not Violate Section 10(b) of the Exchange Act and
20                    Rule 10b-5 thereunder ........................................................................ 22
21    IV.     CONCLUSION ............................................................................................ 25
22
23
24
25

26
27
28
                                                               i
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1287 Page 3 of 31




 1
                                         TABLE OF AUTHORITIES

 2    Cases
 3    Anderson v. Liberty Lobby, Inc.,
 4         477 U.S. 242, 106 S. Ct. 2505 (1986) .......................................................... 14
 5
      Basic, Inc. v. Levinson,
 6          485 U.S. 224, 108 S. Ct. 978 (1988) ............................................................ 23
 7
      Chiarella v. United States,
 8          445 U.S. 222, 100 S. Ct. 1108 (1980) .......................................................... 23
 9
      Cornhusker Energy Lexington, LLC v. Prospect Street Ventures,
10         2006 WL 2620985 (D. Neb. Sept. 12, 2006) ............................................... 21
11
      Electra Cruises Inc. v. Camping World RV Sales,
12          No. 11-Civ-1798 AJB (DHB), 2013 WL 57753333
            (S.D. Cal. Oct. 25, 2013) .............................................................................. 14
13
14    Hinkle Northwest, Inc. v. S.E.C.,
            641 F.2d 1304 (9th Cir. 1981) ...................................................................... 15
15
16    hiQ Labs, Inc. v. LinkedIn Corporation,
            938 F.3d 985 (9th Cir. 2019) ........................................................................ 15
17
18    In re Apple Computer Securities Litigation,
             886 F.2d 1109 (9th Cir. 1989) ...................................................................... 25
19
20    Kokesh v. S.E.C.,
           137 S. Ct. 1635 (2017) ................................................................................. 16
21
22    Leslie Salt Co. v. United States,
             55 F.3d 1388 (9th Cir. 1995) ........................................................................ 15
23
24    LVRC Holdings, LLC v. Brekka,
25
           581 F.3d 1127 (9th Cir. 2009) ...................................................................... 15

26    Massachusetts Financial Services, Inc. v. Securities Investor Protection Corp.,
27
           411 F. Supp. 411 (D. Mass.), aff'd, 545 F.2d 754 (1st Cir. 1976), cert.
           denied, 431 U.S. 904 (1977) ........................................................................ 17
28
                                                             ii
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1288 Page 4 of 31




 1
      S.E.C. v. Collyard,
 2          154 F. Supp.3d 781 (D. Minn. 2015) ........................................................... 21
 3
      S.E.C. v. Kramer,
 4          778 F.Supp.2d 1320 (M.D. Fla. 2011) ......................................................... 21
 5
      S.E.C. v. M&A West, Inc.,
 6          No. C-01-3376 VRW, 2005 WL 1514101 (N.D. Cal. 2005) ....................... 16
 7
      SEC v. Bravata,
 8         2009 WL 2244649 (E.D. Mich. 2009) ......................................................... 20
 9
      SEC v. Feng,
10         935 F.3d 721 (9th Cir. 2019) ........................................................................ 17
11
      SEC v. Hansen,
12         1984 WL 2413 (SDNY April 6, 1984) ............................................. 17, 18, 19
13
      SEC v. Holcom,
14         2015 WL 11233426 (S.D. Cal. Jan. 8, 2015 ................................................ 20
15
      SEC v. Platforms Wireless Int’l Corp.,
16         617 F.3d 1072 (9th Cir. 2010) ...................................................................... 22
17
      SEC v. Small Bus. Capital Corp.,
18         2013 WL 4455850 (N.D. Cal. 2013) ............................................................ 14
19
      TSC Industries, Inc. v. Northway, Inc.,
20          426 U.S. 438, 96 S.Ct. 2126 (1976) ............................................................. 24
21
      United States v. Thompson/Center Arms Co.,
22          504 U.S. 505 (1992) ..................................................................................... 15
23
      Whitman v. United States,
24         574 U.S. 457 (2014) ..................................................................................... 15
25

26
27
28
                                                             iii
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1289 Page 5 of 31




 1
      Statutes

 2    15 U.S.C. § 78ff(a) ................................................................................................. 15
 3
      15 U.S.C. § 78u(d)(3) ............................................................................................. 16
 4
 5    15 U.S.C. 78c(a)(4)(A) ........................................................................................... 16

 6    Section 3(a)(4)(A) of the Exchange Act ................................................................. 16
 7
      Section 10(b) of the Securities Exchange Act of 1934 ........................................... 23
 8
 9    Section 15(a) of the Securities Exchange Act of 1934 ............................. 1, 2, 15, 25

10    Sections 1030(a)(2) and (4) of the Computer Fraud and Abuse Act ...................... 15
11
12    Rules
13
      Fed. R. Civ. P. 56(e) ............................................................................................... 14
14
15    MSRB Rules G-11 and G-17 .................................................................................. 23

16
17
18
19
20
21
22
23
24
25

26
27
28
                                                                iv
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1290 Page 6 of 31




 1
      I.    INTRODUCTION

 2          The motion of plaintiff Securities and Exchange Commission (“SEC”) for
 3
      summary judgment as to liability demonstrates that the SEC’s case is built on a
 4
 5    house of cards that cannot survive the slightest touch of scrutiny. The SEC bears

 6    the burden of proof concerning each element of its claims and it is now clear that
 7
      the SEC does not even have enough evidence to present its claim that defendants
 8
 9    violated Section 15(a) of the Securities Exchange Act of 1934 (“Exchange Act”) to

10    a jury, let alone be granted summary judgment in its favor.
11
            The SEC’s claim that defendants Michael Sean Murphy (“Sean Murphy”)
12
13    and Jocelyn M. Murphy (“Jocelyn Murphy”) were required to register with the

14    SEC as broker-dealers in order to trade securities for their own accounts is not
15
      based on either the undisputed facts of this case or any reasonable interpretation of
16
17    law. In the 86-year history of the Exchange Act, the SEC has never before claimed
18    that someone who bought and sold publicly-traded securities in accounts
19
      maintained by that person at SEC-registered broker-dealers also needed to register
20
21    as a broker-dealer based on that trading activity. The SEC has never before
22    claimed that if an individual obtains funding from another person or entity for
23
      securities trading activity in an account maintained at an SEC-registered broker-
24
25    dealer, then the securities trader needs to register as a broker-dealer with the SEC.
26          The SEC has never before made these claims because these claims make no
27
      sense. The purpose of the Section 15(a) registration requirement imposed by the
28
                                                1
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1291 Page 7 of 31




 1
      Exchange Act is to protect the public against unscrupulous individuals who might

 2    seek to sell to the public questionable securities or engage in public trading of
 3
      securities on behalf of their customers or themselves in ways that harm the public
 4
 5    markets or the financial interests of the public customers. To implement that

 6    protection, the SEC has promulgated a long list of rules for broker-dealers that
 7
      include record-keeping requirements, periodic financial disclosures, and anti-
 8
 9    insider trading compliance procedures. These companies, including such icons of

10    American business as Merrill Lynch and Morgan Stanley, invest millions of dollars
11
      in regulatory compliance programs designed to meet the SEC’s rules.
12
13          None of those rules remotely apply to the personal securities trading

14    activities of Sean Murphy and Jocelyn Murphy, all of which were conducted on
15
      public markets, through accounts maintained at SEC-registered broker-dealers. As
16
17    described further below, the undisputed facts demonstrate that both Sean Murphy
18    and Jocelyn Murphy entered into business partnerships with Mr. Ralph Riccardi
19
      pursuant to which Mr. Riccardi provided: (a) funding for securities trading
20
21    conducted by Sean Murphy and Jocelyn Murphy; and (b) administrative services,
22    including the calculation of trading profits. The trading profits were split between
23
      Sean or Jocelyn Murphy and Mr. Riccardi. There is simply nothing about that
24
25    simple business arrangement that required either Sean Murphy or Jocelyn Murphy
26    to register as broker-dealers with the SEC.
27
28
                                                2
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1292 Page 8 of 31




 1
            With respect to the SEC’s fraud claim against Jocelyn Murphy, the SEC’s

 2    motion for summary judgment fails because there exist material disputed facts.
 3
      Contrary to the SEC’s motion, not every misstatement of fact automatically
 4
 5    satisfies the SEC’s burden to prove that the misstatement was: (i) a material

 6    misstatement; and (ii) was made with the requisite scienter. As described below,
 7
      the erroneous zip code information was communicated by Jocelyn Murphy only to
 8
 9    brokerage firms that had actual knowledge that the zip code was not the correct zip

10    code for her home address. On the record before the Court, it is unclear whether
11
      the brokerage firms in question submitted either the correct or the incorrect zip
12
13    code when the brokerage firm placed an actual order for those new issue municipal

14    securities on behalf of Jocelyn Murphy. Nor is there is any proof that the use of an
15
      incorrect zip code was a material misrepresentation in the bond transactions
16
17    presented by the SEC in support of its motion. Finally, the evidence presented by
18    the SEC does not allow this Court to conclude, as a matter of law, that Jocelyn
19
      Murphy acted with scienter when communicating an incorrect zip code to a
20
21    brokerage firm that simultaneously had actual knowledge of her correct zip code.
22          As described in more detail below, the SEC’s motion for summary judgment
23
      as to liability should be denied in its entirety and, at a minimum, the SEC’s Section
24
25    15(a) claim under the Exchange Act should be dismissed, thereby ending what has
26    become a multi-year nightmare for these three individual securities traders.
27
28
                                                3
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1293 Page 9 of 31




 1
      II.   STATEMENT OF FACTS

 2          A.     Background
 3
                   1.     Defendants Sean Murphy and Jocelyn Murphy
 4
 5          Sean and Jocelyn Murphy first met in 1992 while they both worked at Dean

 6    Witter in Denver, Colorado. Mr. and Mrs. Murphy began working in the financial
 7
      services industry immediately after college.1
 8
 9          While working at Dean Witter, Mr. Murphy provided financial advice and

10    trading recommendations to Dean Witter customers. In connection with that work,
11
      he learned about a trading strategy pursued by some of clients – purchasing new
12
13    issue equity securities directly from the underwriters of a securities offering and

14    then selling those securities in the public market on the same day as the public
15
      offering. During his time at Merrill Lynch and Dean Witter, Sean Murphy was
16
17    never the subject of any written complaint from a customer or any regulatory
18    investigation or inquiry.2
19
            Sean Murphy left Dean Witter in 1995 to pursue full-time securities trading
20
21    for his personal account. Over time, Sean Murphy developed expertise in
22    purchasing and selling new issue equity securities.3
23
24
      1
25          Declaration of Michael Sean Murphy in Opposition to the Plaintiff’s Motion
      for Summary Judgment (“SM Dec.”), ¶¶ 1-2; Declaration of Jocelyn M. Murphy in
26
      Opposition to the Plaintiff’s Motion for Summary Judgment (“JM Dec.”), ¶¶ 1-2.
      2
27          SM Dec., ¶¶ 2-3.
      3
28
            SM Dec., ¶ 4.
                                                4
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1294 Page 10 of 31




 1
             Jocelyn Murphy left Dean Witter to join Charles Schwab and continued

 2    working in the securities industry until 2000. While at Charles Schwab, Mrs.
 3
      Murphy served as a trader for Charles Schwab customers, executing unsolicited
 4
 5    orders placed by those customers. Some of those Charles Schwab customers also

 6    followed the new issue equity securities trading strategy that had been followed by
 7
      Mr. Murphy’s customers at Dean Witter and which Mr. Murphy was also using for
 8
 9    part of his personal securities trading in the late 1990s. During her time at Dean

10    Witter and Charles Schwab, Jocelyn Murphy was never the subject of any written
11
      complaint from a customer or any regulatory investigation or inquiry. In 2000,
12
13    Mrs. Murphy left her job at Dean Witter and spent most of the next decade

14    working as a full-time, stay-at-home mother, raising two children.4
15
                    2.     Prime Brokerage Accounts
16
17           In January 1994, the SEC’s Division of Market Regulation issued a no-
18    action letter that provided SEC-registered broker-dealers with detailed guidance
19
      concerning “prime broker” arrangements. https://www.sec.gov/divisions/marketreg
20
21    /mr-noaction/pbroker012594-out.pdf (the “Prime Broker No-Action Letter”). As
22    described in that letter:
23
             Prime brokerage is a system developed by full-service firms to facilitate the
24           clearance and settlement of securities trades for substantial retail and
25           institutional investors who are active market participants. Prime brokerage
             involves three distinct parties: the prime broker, the executing broker, and
26
27    4
             JM Dec., ¶¶ 3-4.
28
                                                5
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1295 Page 11 of 31




 1
            the customer. The prime broker is a registered broker-dealer that clears and
            finances the customer trades executed by one or more other registered
 2          broker-dealers ("executing broker") at the behest of the customer. Each of
 3          the executing brokers receives a letter from the prime broker agreeing to
            clear and carry each trade placed by the customer with the executing broker
 4          where the customer directs delivery of money or securities to be made to or
 5          by the prime broker.

 6    Prime Broker No-Action Letter, p. 2 (emphasis added). The SEC’s Division of
 7
      Market Regulation addressed how this arrangement would comply with restrictions
 8
      regarding how broker-dealers could provide customers with credit to purchase
 9
10    securities. The SEC confirmed that a “client relationship” existed between the
11
      executing broker and the customer who opened the account at the executing
12
      broker. Prime Broker No-Action Letter, p. 9. As a result, without affirmative
13
14    regulatory permission from the SEC, sufficient funds would need to exist at the
15
      executing broker for all securities purchases, thereby eliminating one of the main
16
      benefits of a prime brokerage arrangement. The SEC granted that permission but
17
18    required that at least $500,000 in cash and securities be maintained in the prime
19
      broker account that would receive all the trades placed in the executing broker
20
      accounts. Prime Broker No-Action Letter, p. 10.
21
22          The prime brokerage system approved by the SEC in 1994 has become a
23
      primary system through which “substantial retail and institutional investors who
24
25
      are active market participants” purchase and sell securities in the U.S. financial

26    markets. The financial advantage that the prime broker system offers to these
27
      professional traders is enormous – instead of paying for each securities purchase
28
                                                6
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1296 Page 12 of 31




 1
      with a combination of cash funds deposited in the accounts and margin loans, a

 2    trader can use the prime broker’s creditworthiness to execute trades at multiple
 3
      executing broker accounts.
 4
 5          As soon as he was able to qualify for a prime brokerage account, Sean

 6    Murphy opened such an account for his personal securities trading business.
 7
      Thereafter, whenever Sean Murphy opened an account at a brokerage firm that
 8
 9    served as an underwriter for issuances of new equity securities, Mr. Murphy linked

10    that account to his prime broker account. Mr. Murphy continued to maintain that
11
      prime brokerage account through approximately 2008, up until the time he entered
12
13    into a business partnership with Mr. Riccardi.

14                 3.    New Issue Municipal Securities
15
            States and cities, as well as various state and city government agencies,
16
17    regularly raise money for their operations and special projects by issuing bonds. In
18    1975, Congress passed legislation that led to the creation of the Municipal
19
      Securities Rulemaking Board (“MSRB”). Since that time, the MSRB has
20
21    functioned as the primary self-regulatory organization for the section of the
22    financial services industry involved in the issuance and trading of municipal
23
      securities. See Self-Regulation and the Municipal Securities Market (January 2018)
24
25    http://www.msrb.org/~/media/Files/Resources/MSRB-Self-Regulation-and-the-
26    Municipal-Securities-Market.ashx?la=en.
27
28
                                                7
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1297 Page 13 of 31




 1
            As one part of its mission, the MSRB has published authoritative

 2    explanations for the processes by which municipal securities are issued and then
 3
      traded in the public financial markets. The MSRB has also provided guidance to
 4
 5    market participants concerning specific aspects of the municipal securities markets,

 6    including the considerations that should be reviewed by government agencies
 7
      when deciding whether or not to identify categories of prospective purchasers and
 8
 9    require underwriters to give certain types of purchasers priority in the new issuance

10    of a bond. See Issuer Considerations for Distributing Bonds: Establishing Priority
11
      of Orders (2016), http://www.msrb.org/~/media/pdfs/msrb1/pdfs/establishing-
12
13    priority-of-orders.ashx? (the “MSRB Priority Guidance”).

14          As described in the MSRB Priority Guidance, the relevant MSRB rules
15
      require the SEC-registered broker-dealers that serve as underwriters for the new
16
17    issue municipal securities to be the sole source of orders placed with the issuer for
18    such securities. The MSRB requires those SEC-registered broker-dealers to honor
19
      any priorities required by the issuers, such as allowing retail investors to be first in
20
21    line to purchase a new issue from state or city. However, the MSRB acknowledges
22    that issuers may allow the underwriters to allocate the new issue municipal bonds
23
      in a different manner “on a case-by-case basis.” MSRB Priority Guidance, p. 2.
24
25          As part of the municipal bond offering process, the SEC-registered broker-
26    dealers that are serving as underwriters will market the offering and ask potential
27
      purchasers to indicate to the broker-dealers whether they would buy the bonds that
28
                                                 8
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1298 Page 14 of 31




 1
      are being offered. After Jocelyn Murphy started her business partnership with Mr.

 2    Riccardi, she regularly received these solicitations from broker-dealers where she
 3
      held accounts. If Mrs. Murphy believed it made sense to attempt to obtain an
 4
 5    allocation of bonds, she would communicate that desire to the firm’s sales

 6    representative. At no point in the marketing and allocation process did the broker-
 7
      dealer that held Mrs. Murphy’s brokerage accounts provide Mrs. Murphy with
 8
 9    copies of any orders submitted by the broker-dealer to the issuer of the bonds.

10          B.     The Murphy-Riccardi Business Partnerships
11
            At the time that Sean Murphy left his employment at Dean Witter and
12
13    launched his new career as a full-time securities trader for his personal account,

14    Sean Murphy entered into a business partnership with a Colorado resident who was
15
      willing to provide trading capital to Mr. Murphy in exchange for a share of the
16
17    trading profits (the “Colorado Partner”). The funds provided by the Colorado
18    Partner helped meet the minimum capital requirements for the prime brokerage
19
      account established by Mr. Murphy. The accounts at those executing brokers were
20
21    controlled solely by Mr. Murphy. The net trading profits achieved by Mr. Murphy
22    in those accounts were split with the Colorado Partner.5
23
             In approximately 2008, a brokerage representative introduced Mr. Murphy
24
25    to Mr. Riccardi. As a result of the discussions that occurred between Messrs.
26
27
28
      5     SM Dec., ¶¶ 6-8.
                                                9
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1299 Page 15 of 31




 1
      Murphy and Riccardi, Mr. Murphy decided to enter into a new business

 2    partnership with Mr. Riccardi that generally followed the business relationship
 3
      with the Colorado Partner with one important exception – Mr. Riccardi’s role in
 4
 5    the new business partnership included administrative functions such as compiling

 6    monthly trading reports. As part of the new partnership with Mr. Riccardi, Mr.
 7
      Murphy closed his prime brokerage account and linked his executing brokerage
 8
 9    accounts to a prime brokerage account maintained by Mr. Riccardi. Linking these

10    executing brokerage accounts with Mr. Riccardi’s the prime brokerage account
11
      was the most efficient way for Mr. Riccardi to provide trading capital for the new
12
13    business partnership between Messrs. Murphy and Riccardi.6

14          For the duration of this business partnership, Mr. Murphy remained
15
      responsible for all purchases and sales of securities in the executing brokerage
16
17    accounts that had been established by Mr. Murphy. After the end of a month, Mr.
18    Riccardi prepared a calculation of the trading profits and losses arising from Mr.
19
      Murphy’s trading activities. Under their agreement, Mr. Murphy generally
20
21    received 60% of the profits for his work and Mr. Riccardi generally received 40%
22    of the profits for his work. Messrs. Murphy and Riccardi also shared any trading
23
      losses that occurred as a result of Mr. Murphy’s trading activities. Both Mr.
24
25
26
27
      6
28
            SM Dec., ¶¶ 9-11.
                                               10
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1300 Page 16 of 31




 1
      Murphy and Mr. Riccardi identified themselves as business partners during the

 2    course of their working relationship.7
 3
            In 2010, at the suggestion of Sean Murphy and after discussions with Mr.
 4
 5    Riccardi, Jocelyn Murphy entered into a similar trading business partnership and

 6    working relationship with Mr. Riccardi, whereby Jocelyn Murphy engaged in
 7
      securities trading through accounts that she controlled and Mr. Riccardi provided
 8
 9    both funding for that trading activity through a prime brokerage account and

10    administrative services, such as the monthly trading reports.8
11
            The focus of Jocelyn Murphy’s partnership with Mr. Riccardi was to
12
13    purchase and sell new issue municipal securities. To pursue that business, Jocelyn

14    Murphy set up accounts at SEC-registered broker-dealers in the names of
15
      Humboldt Capital and Westwood Capital, two limited liability companies that she
16
17    owned and controlled. Jocelyn Murphy was responsible for all purchases and sales
18    of securities in those accounts. While she regularly received recommendations
19
      from Mr. Riccardi concerning potential purchase of new issue municipal securities,
20
21    Jocelyn Murphy had ultimate responsibility and authority for determining whether
22    to seek out such bonds.9
23
24
25
26    7
            SM Dec., ¶¶ 10-12, 14-16, 19.
27    8     SM Dec., ¶ 13; JM Dec. ¶ 7.
      9
28
            JM Dec. ¶¶ 8-10.
                                               11
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1301 Page 17 of 31




 1
              Like the business partnership between Sean Murphy and Mr. Riccardi, the

 2    trading profits that arose from Jocelyn Murphy’s trading in the accounts of
 3
      Humboldt Capital and Westwood Capital were split between Jocelyn Murphy and
 4
 5    Mr. Riccardi. To the extent that Mrs. Murphy’s trading activities generated losses,

 6    those losses were also shared by Mrs. Murphy and Mr. Riccardi in the same
 7
      percentages as trading profits.10 Both Mrs. Murphy and Mr. Riccardi identified
 8
 9    themselves as business partners during the period of their working relationship.11

10            C.    Jocelyn Murphy’s Communications Concerning Zip Codes
11
              In its motion papers, the SEC has identified four communications from
12
13    Jocelyn Murphy to SEC-registered broker-dealer representatives in connection

14    with potential allocations of new issue municipal securities in which Mrs. Murphy
15
      provided a zip code that was different than her home address zip code. SEC
16
17    Exhibits X, Y, BB and CC. The following chart shows how the issuers of those
18    specific bonds had prioritized the offering and allocation of those securities:
19
       Exhibit B               Exhibit AA             Exhibit BB            Exhibits N and FF
20     Issuer:                 Issuer:                Issuer:               Issuer:
21     Oregon                  California             Puerto Rico           Puerto Rico
       Priority of Orders:     Priority of Orders:    Priority of Orders:   Priority of Orders:
22
23     1. Oregon               1. California          1. Retail             1. Net Designated
       Individual Retail       Retail                                       2. Retail
24
       2. Oregon               2. National Retail                           3. Member
25     Professional
       Retail
26
27    10   JM Dec. ¶¶ 13-14.
28
      11   JM Dec. ¶ 16.
                                                     12
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1302 Page 18 of 31




 1     3. National
       Individual Retail
 2     4. National
 3     Professional
       Retail
 4     5. Net Designated
 5     6. Member

 6          At the time of the communications that contained erroneous zip codes, each
 7
      of the broker-dealers had actual knowledge of Mrs. Murphy’s home zip code based
 8
 9    on the account documents that she had submitted to those same brokerage firms.

10    The SEC’s motion papers do not include copies of any orders actually submitted
11
      by the broker-dealers to the issuers. Nor has the SEC provided evidence that a
12
13    causal connection existed between the erroneous zip code and the allocation of the
14    bonds received by Mrs. Murphy. Instead, the SEC has submitted evidence that
15
      Mrs. Murphy received an allocation of bonds (Exhibits EE and FF) and simply
16
17    assumed that the allocation was based upon the erroneous zip code information.
18          In short, while there is no dispute that a potential purchaser with a higher
19
      priority could benefit from that higher priority, the SEC has presented no evidence
20
21    that the specific erroneous zip code information in these four instances had any
22    impact on either Mrs. Murphy’s allocation or on anyone else who wished to
23
      purchase these bonds. In other words, the SEC asks this Court to find that Mrs.
24
25    Murphy engaged in securities fraud without any proof that the erroneous zip codes
26
      actually made any difference to anyone.
27
28
                                                13
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1303 Page 19 of 31




 1
      III.   ARGUMENT

 2           A.    Standard of Review
 3
             Summary judgment is appropriate only if the “pleadings, depositions,
 4
 5    answers to interrogatories, and admissions on file, together with the affidavits, if

 6    any, show that there is no genuine issue as to any material fact and that the moving
 7
      party is entitled to judgment as a matter of law.” Electra Cruises Inc. v. Camping
 8
 9    World RV Sales, No. 11-Civ-1798 AJB (DHB), 2013 WL 57753333, at * 2 (S.D.

10    Cal. Oct. 25, 2013) (citing Fed. R. Civ. P. 56(e) (West 2006)). “A dispute about a
11
      material fact is genuine ‘if the evidence is such that a reasonable jury could return
12
13    a verdict for the nonmoving party.’” Id.

14           “In considering the motion, the court must examine all the evidence in the
15
      light most favorable to the non-moving party and all justifiable inferences are to be
16
17    drawn in his favor.” Electra Cruises Inc., 2013 WL 57753333, at * 2 (citing
18    Anderson, 477 U.S. at 248). See SEC v. Small Bus. Capital Corp., 2013 WL
19
      4455850, at *2 (N.D. Cal. 2013) (“The court must regard as true the opposing
20
21    party's evidence, if supported by affidavits or other evidentiary material.”)
22           In addition, this Court should also analyze the SEC’s claim that Defendants
23
      violated Section 15(a) of the Exchange Act by failing to register with the SEC as
24
25    broker-dealers under the rule of lenity.
26           The rule of lenity requires interpreters to resolve ambiguity in criminal laws
27           in favor of defendants…. If a law has both criminal and civil applications,
             the rule of lenity governs its interpretation in both settings.
28
                                                 14
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1304 Page 20 of 31




 1
      Whitman v. United States, 574 U.S. 457 (2014) (Scalia and Thomas, Js., concurring

 2    in denial of certiorari); United States v. Thompson/Center Arms Co., 504 U.S. 505,
 3
      518, n. 10 (1992) (plurality opinion)); hiQ Labs, Inc. v. LinkedIn Corporation, 938
 4
 5    F.3d 985, 1003 (9th Cir. 2019) (applying lenity to arrive at a narrow interpretation

 6    of a statutory provision where the statute can be applied in a "criminal or
 7
      noncriminal context"); LVRC Holdings, LLC v. Brekka, 581 F.3d 1127, 1134-35
 8
 9    (9th Cir. 2009) (“Although this case arises in a civil context, our interpretation of

10    §§ 1030(a)(2) and (4) [of the Computer Fraud and Abuse Act] is equally applicable
11
      in the criminal context.”); Leslie Salt Co. v. United States, 55 F.3d 1388, 1398 (9th
12
13    Cir. 1995) (lenity applies to preclude civil penalties for violation of the Clean

14    Waters Act) (“The rule of lenity has not been limited to criminal statutes,
15
      particularly when the civil sanctions in question are punitive in character.”) As
16
17    described by the Ninth Circuit in LVRC Holdings, supra, the rule of lenity
18          vindicates the fundamental principle that no citizen should be held
19          accountable for a violation of a statute whose commands are uncertain, or
            subjected to punishment that is not clearly prescribed.
20
      581 F.3d at 1135.
21
22          Here, the rule of lenity applies to the SEC’s claim under Section 15(a) of the
23
      Exchange Act because a violation of that section may also lead to criminal charges.
24
25
      See 15 U.S.C. § 78ff(a) (providing criminal penalties); Hinkle Northwest, Inc. v.

26    S.E.C., 641 F.2d 1304, 1309 (9th Cir. 1981). In addition, a Section 15(a) violation
27
      may also result in sanctions that are punitive in nature. See Kokesh v. S.E.C., 137
28
                                                15
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1305 Page 21 of 31




 1
      S. Ct. 1635 (2017) (disgorgement remedy sought by SEC may be a punitive

 2    sanction); 15 U.S.C. § 78u(d)(3) (monetary penalties).
 3
            This Court should also apply lenity to the SEC’s alleged Section 15(a)
 4
 5    violation because of the ambiguity surrounding the definition of “brokers” under

 6    Section 3(a)(4)(A) of the Exchange Act. In S.E.C. v. M&A West, Inc., the court
 7
      granted summary judgment, sua sponte, in favor of the defendant after finding
 8
 9    Section 3(a)(4)(A)’s definition of a “broker” to be “somewhat opaque.” No. C-01-

10    3376 VRW, 2005 WL 1514101, at *1 (N.D. Cal. 2005). There, the court noted that
11
      the facts relied upon by the SEC in favor of requiring to register as a broker barely
12
13    differentiated the defendant from “businessmen (who identify potential merger

14    partners) and opportunists (who like to take a small cut of a big transaction), none
15
      of whom is commonly regarded as a broker . . . .” Id. Application of this rule is
16
17    also appropriate because “Section 15(a) is a strict liability statute; neither scienter
18    nor negligence is required to prove its violation.” Pl. Br., p. 12.
19
            B.     Sean Murphy and Jocelyn Murphy Did Not
20                 Violate Section 15(a) of the Exchange Act
21
            Section 15(a) of the Exchange Act prohibits any “broker” from effecting
22
      transactions in, or inducing or attempting to induce any purchase or sale of, any
23
24    security without first registering with the SEC. Section 3(a)(4)A) of the Exchange
25
      Act defines “broker” as “any person engaged in the business of effecting
26
27
      transactions in securities for the account of others.” 15 U.S.C. 78c(a)(4)(A). The

28
                                                 16
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1306 Page 22 of 31




 1
      SEC has not enacted any administrative rules that define the phrase “effecting

 2    transactions in securities for the account of others.”
 3
            In the absence of any SEC rules further defining “broker”, Federal courts
 4
 5    have identified a variety of factors that might (or might not) lead to the conclusion

 6    that a person had “engaged in the business of effecting transactions for the account
 7
      of others.” In SEC v. Feng, 935 F.3d 721, 731 (9th Cir. 2019), the Court approved a
 8
 9    “totality-of-the-circumstances approach” that relied on factors first described in

10    SEC v. Hansen, 1984 WL 2413 at *10 (SDNY April 6, 1984). The Hansen court
11
      identified the following six factors as relevant to determining whether a person met
12
13    the definition of “broker”: (1) is an employee of the issuer; (2) received

14    commissions as opposed to a salary; (3) is selling, or previously sold, the securities
15
      of other issuers; (4) is involved in negotiations between the issuer and the investor;
16
17    (5) makes valuations as to the merits of the investment or gives advice; and
18    (6) is an active rather than passive finder of investors. Id. The Hansen court also
19
      noted that other courts had required the SEC to show that the individual defendant
20
21    had regularly participated “in securities transactions at key points in the chain of
22    distribution.” Id. (quoting Massachusetts Financial Services, Inc. v. Securities
23
      Investor Protection Corp., 411 F. Supp. 411, 415 (D. Mass.), aff'd, 545 F.2d 754
24
25    (1st Cir. 1976), cert. denied, 431 U.S. 904 (1977)) (emphasis added).
26          According to the SEC’s brief, “no one factor is dispositive and a Court can
27
      find a person acted as a broker even where only one or two of the Hansen factors
28
                                                17
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1307 Page 23 of 31




 1
      are met.” Pl. Br., p. 14. The SEC further argues that the following two Hansen

 2    factors are “most important” in determining whether a defendant’s activities met
 3
      the definition of “effecting transactions in securities for the account of others”:
 4
 5    “regularity of participation in securities transactions and receipt of transaction-

 6    based compensation.” Id.
 7
            The Hansen factors and the SEC’s argument that this Court should rely on
 8
 9    just two of those factors dramatically demonstrates why this Court should apply

10    the rule of lenity to the Section 15(a) claim. There was simply no way for Sean and
11
      Jocelyn Murphy to know in advance how the SEC or this Court would apply and
12
13    weigh these so-called factors when deciding whether or not Mr. and Mrs. Murphy

14    needed to register as a broker-dealer when they entered into business partnerships
15
      with Mr. Riccardi.
16
17          Moreover, any reasonably objective assessment of the Hansen factors
18    demonstrates that neither Sean Murphy nor Jocelyn Murphy “effected transactions
19
      in securities for the account of others”. The following chart shows how these
20
21    factors apply to Mr. and Mrs. Murphy’s trading of securities:
22     Hansen factor       For/Against          Explanation
23                         Broker Finding
       1) is an            Against              Mr. and Mrs. Murphy were not employed
24
       employee of the                          by any issuer of municipal securities to
25     issuer;                                  sell those securities to the investing
                                                public. Instead, they were part of that
26
                                                investing public!
27
28
                                                18
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1308 Page 24 of 31




 1     2) received         Against             Mr. and Mrs. Murphy never received any
       commissions as                          commissions from either the underwriters
 2     opposed to a                            or selling agents who sold them any
 3     salary;                                 securities or from the brokerage firms
                                               who purchased those securities from them
 4                                             on the public markets. Instead, they
 5                                             received a share of the trading profits that
                                               they earned from the purchase and sales
 6                                             of securities.
 7
       3) is selling, or   Against             Mr. and Mrs. Murphy never acted on
 8     previously sold,                        behalf of any issuer to sell securities to
 9     the securities of                       members of the investing public.
       other issuers;
10
11     4) is involved in   Against             Mr. and Mrs. Murphy never participated
       negotiations                            in any negotiations concerning the terms
12     between the                             of the offerings made by issuers.
13     issuer and the
       investor;
14
15     5) makes            Against             Mr. and Mrs. Murphy never published
       valuations as to                        valuations or gave investment advice to
16     the merits of the                       prospective investors concerning the
17     investment or                           issuance of securities.
       gives advice;
18
       and
19
       6) is an active     Against             Mr. and Mrs. Murphy never solicited
20
       rather than                             other investors on behalf of any issuer of
21     passive finder of                       securities to seek an allocation of that
       investors.                              new issuance.
22
23
            In the face of these facts, the SEC attempts to obtain summary judgment by
24
25    distorting two factors described in Hansen – regular participation in securities

26    transactions and transaction-based compensation. Pl. Brief, pp. 15-16.
27
28
                                               19
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1309 Page 25 of 31




 1
            First, the SEC claims that regular participation in securities transactions is

 2    “the most important [Hansen] factor”, quoting SEC v. Holcom, 2015 WL
 3
      11233426 at *4 (S.D. Cal. Jan. 8, 2015. Pl. Brief, p. 15. In turn, the Holcom court
 4
 5    quoted from SEC v. Bravata, which identified the most important factor as

 6    “regularity of participation in securities transactions at key points in the chain of
 7
      distribution.” 2009 WL 2244649 at *2 (E.D. Mich. 2009) (emphasis added). In its
 8
 9    brief, the SEC omits the phrase “key points in the chain of distribution.” A

10    “distribution” of securities occurs before there is any public trading of those
11
      securities. Brokers often play a key role in that initial distribution of securities and
12
13    the brokers in this case were the underwriters who solicited Sean and Jocelyn

14    Murphy to purchase new issue securities, not Mr. and Mrs. Murphy.
15
            Moreover, Sean and Jocelyn Murphy did not engage in securities
16
17    transactions “for” Mr. Riccardi. All of the orders placed by Mr. and Mrs. Murphy
18    to buy and sell securities were given to the SEC-registered broker-dealers where
19
      Mr. and Mrs. Murphy maintained accounts in the names of LLCs owned and
20
21    controlled by Mr. and Mrs. Murphy. The fact that Mr. Riccardi provided capital for
22    those trades via a prime brokerage account cannot magically transform those
23
      transactions into trades “for” Mr. Riccardi.
24
25          The second factor emphasized by the SEC in its brief – transaction-based
26    compensation – involves similar word games by the SEC. It is undisputed that
27
      receiving a “commission” in connection with a transaction is one hallmark of
28
                                                 20
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1310 Page 26 of 31




 1
      acting as a broker-intermediary in connection with that transaction. It is undisputed

 2    that neither Sean Murphy or Jocelyn Murphy received any “commissions” from
 3
      either the underwriters who sold new issue securities to them or the persons to
 4
 5    whom Mr. and Mrs. Murphy re-sold the securities.

 6          None of the cases cited by the SEC concerning “transaction-based
 7
      compensation” involved a payment based on a percentage of net profits from a pair
 8
 9    of securities trades. See Pl. Br., pp. 15 and 17; S.E.C. v. Kramer, 778 F.Supp.2d

10    1320, 1331-32 (M.D. Fla. 2011) (defendant paid between $189,000 and $200,000
11
      in return for introducing an investor who made a $14 million investment;
12
13    compensation not based on profits of transaction); S.E.C. v. Collyard, 154 F.

14    Supp.3d 781, 786 (D. Minn. 2015) (defendant was paid a "3% commission on each
15
      referral's investment," and a "10% fee on any investments made by persons whom
16
17    [defendant] 'found' and referred."; no compensation based on profits of
18    transaction); Cornhusker Energy Lexington, LLC v. Prospect Street Ventures, 2006
19
      WL 2620985, at * 3 (D. Neb. Sept. 12, 2006) ("The agreed-upon compensation
20
21    included a consulting fee of $50,000 . . ., as well as a success fee of varying
22    percentages of the gross proceeds of the transaction depending on the type of
23
      capital involved"; no compensation based on profits of transaction).
24
25          Moreover, the SEC’s argument fails to recognize that a percentage share of
26    net profits cannot constitute “transaction-based compensation” when the business
27
      partnership agreements entered into by Sean and Jocelyn Murphy with Mr.
28
                                                21
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1311 Page 27 of 31




 1
      Riccardi also required Mr. and Mrs. Murphy to pay their share of net losses to Mr.

 2    Riccardi. Sharing profits and losses simply cannot be fairly described as a
 3
      “commission” or “transaction-based compensation.”
 4
 5          For all these reasons, the SEC’s motion for summary judgment in its favor

 6    on its Section 15(a) claim must be denied. Given the undisputed and undisputable
 7
      facts presented to the Court, that claim should instead be dismissed.
 8
 9          C.     Based on the Evidence Presented by the SEC
                   Jocelyn Murphy Did Not Violate Section 10(b)
10                 of the Exchange Act and Rule 10b-5 thereunder
11
            The SEC’s Section 10(b) and Rule 10b-5 claim against Jocelyn Murphy
12
      requires the SEC to prove, in relevant part, that Jocelyn Murphy: (a) made a
13
14    material misstatement of fact; and (b) did so with scienter. SEC v. Platforms
15
      Wireless Int’l Corp., 617 F.3d 1072, 1092 (9th Cir. 2010). According to the SEC,
16
      by identifying erroneous zip codes in communications with SEC-registered broker-
17
18    dealers, Mrs. Murphy “misrepresent[ed] herself as an in-state retail investor so that
19
      her order would receive the highest priority.” Pl. Br., p. 19. In support of its
20
      motion, the SEC argues that Jocelyn Murphy admitted in deposition testimony that
21
22    the erroneous zip code information was “material”. Pl. Br., p. 20. Finally, the SEC
23
      contends that because she knew her correct home zip code, she must have acted
24
25
      with scienter when she identified the erroneous zip code in the communications

26    with the broker-dealer sales representative. Pl. Br., pp. 20-21.
27
28
                                                22
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1312 Page 28 of 31




 1
            The U.S. Supreme Court has pointedly stated that “Section 10(b) is aptly

 2    described as a catchall provision, but what it catches must be fraud.” Chiarella v.
 3
      United States, 445 U.S. 222, 234-35, 100 S. Ct. 1108, 1118 (1980). Here, the
 4
 5    SEC’s fraud claim against Jocelyn Murphy rests solely on her communication of

 6    erroneous zip codes to SEC-registered broker-dealers who knew her correct zip
 7
      code. Thus, those firms simply were not deceived.
 8
 9          Moreover, the SEC has not presented evidence that the SEC-registered

10    broker-dealers who received the erroneous zip code information, in turn,
11
      communicated that information to anyone else. MSRB Rules G-11 and G-17
12
13    require underwriters to allocate the new issue bonds in accordance with the

14    priorities set by the issuer and to make sure any orders submitted during a retail
15
      order period meet the issuer’s conditions. Given those requirements and the
16
17    absence of any actual orders for the relevant bonds, there is no proof before the
18    Court that any issuer was deceived by the erroneous zip code information.
19
            Even if the SEC could prove that the erroneous zip code information was
20
21    transmitted to the issuers by the SEC-registered broker-dealers, the SEC has not
22    submitted evidence that such information was “material” to anyone who
23
      participated in the issuance of the bonds. According to the U.S. Supreme Court,
24
25    “materiality depends on the significance the reasonable investor would place on the
26    withheld or misrepresented information.” Basic, Inc. v. Levinson, 485 U.S. 224,
27
      240, 108 S. Ct. 978, 988 (1988). To make that assessment, a fact finder must
28
                                               23
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1313 Page 29 of 31




 1
      determine whether or not there is “a substantial likelihood that the disclosure of the

 2    omitted fact would have been viewed by the reasonable investor as having
 3
      significantly altered the ‘total mix’ of information made available.” TSC
 4
 5    Industries, Inc. v. Northway, Inc., 426 U.S. 438, 449, 96 S.Ct. 2126, 2132 (1976).

 6          Here, the issuers of the new municipal bonds had the power both to set
 7
      priorities for allocation of bonds and to waive compliance with those priorities. No
 8
 9    evidence is presented by the SEC that the erroneous zip code information provided

10    by Jocelyn Murphy “significantly altered the total mix of information” available to
11
      the relevant issuers. No evidence is presented by the SEC that any other investor
12
13    who sought to purchase those bonds did not, in fact, receive an allocation for the

14    relevant bonds. Without any such evidence, this Court cannot find as a matter of
15
      law that erroneous zip code information was a material misrepresentation.12
16
17          Finally, the SEC has not presented evidence to establish that when she
18    communicated the information to the SEC-registered broker-dealers, Jocelyn
19

20
21    12
             Contrary to an argument made by the SEC (Pl. Br., p. 20), Jocelyn Murphy
      did not “admit” that the zip code information was “material” during her deposition.
22
      Instead, her testimony reflected Mrs. Murphy’s uncertainty concerning whether a
23    wrong ZIP code would make the difference between receiving an allocation and
      not receiving an allocation. See, e.g., Deposition Transcript 99:23-25 (“I believed I
24
      would get a – being in the first order period, which was retail, it’s going to get me
25    the best bonds); id. 128:22-23 (“Since it [was] a chance, I do not know how much
      [failure to provide a local ZIP code] would decrease it or if it did decrease it.”); id.
26
      160:9-11 (“I gave Mr. O’Rourke a ZIP code in which he could do what he wanted
27    with.”).
28
                                                24
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1314 Page 30 of 31




 1
      Murphy did so with an intent to deceive. First, the persons to whom she

 2    communicated that information knew that it was erroneous. Second, Mrs. Murphy
 3
      testified that she did not know for a fact whether the erroneous zip codes would
 4
 5    make a difference as to whether or not she received an allocation of new issue

 6    bonds. On this record, this Court cannot find that the SEC has proven that Jocelyn
 7
      Murphy acted with scienter as a matter of law. In re Apple Computer Securities
 8
 9    Litigation, 886 F.2d 1109, 1113 (9th Cir. 1989) ("Materiality and scienter are both

10    fact-specific issues which should ordinarily be left to the trier of fact.")
11
      IV.   CONCLUSION
12
13          For the reasons set forth above and in the accompanying sworn declarations

14    of Sean Murphy and Jocelyn Murphy, this Court should deny the SEC’s motion for
15
      summary judgment as to liability in its entirety. In addition, this Court should
16
17    allow the SEC to supplement its filing with any further evidence in its possession
18    concerning the Section 15(a) claim and if none is forthcoming, the Court should
19
      dismiss the Section 15(a) claim as a matter of law.
20
21    Dated:       May 29, 2020                       Respectfully submitted,
22                                                    SHER TREMONTE LLP
23
24                                                    By: /s/ Robert Knuts
25                                                           Robert Knuts
26                                                    Attorneys for Defendants
27                                                    Michael Sean Murphy and
                                                      Jocelyn M. Murphy
28
                                                 25
     Case 3:18-cv-01895-AJB-LL Document 123 Filed 05/29/20 PageID.1315 Page 31 of 31




 1
                                 CERTIFICATE OF SERVICE
 2
            I hereby certify that on May 29, 2020, I caused the foregoing
 3    MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AS TO LIABILITY OF
 4    DEFENDNANTS MICHAEL SEAN MURPHY AND JOCELYN MURPHY to be
      served on the individuals identified below by both Electronic Mail and E-Filing:
 5
 6          James E. Smith, Esq.
            Christian Schultz, Esq.
 7
            Securities and Exchange Commission
 8          100 F Street, NE
            Washington, DC 20549
 9
            Email: smithja@sec.gov and schultzc@sec.gov
10
            Counsel for Plaintiff
11

12
            Mr. Richard Gounaud
13
            9 Cliffwood Road
14          Chester, NJ 07930
            Email: rgounaud@gmail.com
15
16          Defendant, pro se
17
      I declare under penalty of perjury that the foregoing is true and correct.
18
19
      Date: May 29, 2020                             /s/ Robert Knuts
20                                                   Robert Knuts
21
22
23
24
25
26
27
28
                                                26
